              Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 1 of 9



R. Terry Parker, Esquire
RATH, YOUNG & PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Lisa Corson



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK


 LISA CORSON,

                          Plaintiff,

                v.                                       Case No.: 1:19-cv-08847

 POWER MOVES, INC. and
 SHAWN PEREZ,

                          Defendants.



                       FIRST AMENDED COMPLAINT AND JURY DEMAND

         Plaintiff Lisa Corson (“Plaintiff”), by her undersigned attorneys, Rath, Young

 and Pignatelli, P.C., for her first amended complaint against the defendant Power

 Moves, Inc. (“Corporate Defendant”) and Shawn Perez (the “Individual Defendant” and

 together Corporate Defendant, collectively, “Defendants”) alleges as follows:

                                       SUBSTANCE OF THE ACTION

         1.          This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1) and 501.

        2.       Plaintiff seeks compensatory or statutory damages in an amount to be established
                 Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 2 of 9



at trial.

                                             PARTIES

            1.       Plaintiff is an individual doing business as a professional photographer with an

address at PO Box 5421, Pasadena, California 91117.

            2.       Upon information and belief, Corporate Defendant is organized under the laws

of New York corporation with a principal place of business at 1710 Broadway, New York, New

York 10019.

            3.       Upon information and belief, Individual Defendant is organized under the laws

of New York corporation with a principal place of business at 1710 Broadway, New York, New

York 10019

                                      JURISDICTION AND VENUE

            4.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction),

and 28 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

            5.       Personal jurisdiction over Defendants is proper. Defendants are conducting

business in this judicial district and committing torts in this state, including without limitation

copyright infringement which causes harm in this state and judicial district.

            6.       Defendants are engaged in purposeful activities in New York, including

infringement, for the benefit of and with the knowledge and consent of Individual Defendant,

both of whom exercised some control over Power Move Inc.’s conduct.

            7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.



                                                      2
          Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 3 of 9



                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.     Plaintiff’s Business

        8.     Plaintiff is a professional photographer in California who creates and licenses

work for a variety of uses, including editorial uses. Her work is particularly known for her

artistic eye and modern style.

        9.     Plaintiff is the owner of the photographic image at issue here, which is attached

hereto as Exhibit A (the “Copyrighted Work”).

       10.     The Copyrighted Work is an original work of authorship.

       11.     Plaintiff owns the copyrights in and to the Copyrighted Work.

       12.     On March 4, 2014, Plaintiff obtained a certificate of registration with the United

States Copyright Office for the Copyrighted Work, Registration Number VAu 1-159-752, a

copy of which is attached hereto as Exhibit B.

B.     Defendant’s Unlawful Activities

       13.     Upon information and belief, Corporate Defendant owns and operates the

website found at the URL http://globalspin365.com, where it uses high quality content

belonging to others to promote and offer for sale and sell its goods and/or services.

       14.     Plaintiff has discovered the Copyrighted Work being reproduced, distributed, and

publicly displayed at the websites located at a number of different URLs (the “Infringing

Websites”), screenshots of which are attached hereto as Exhibit C.

       15.     Upon information and belief, Individual Defendant located the Copyrighted

Work on the internet and, without authorization from Plaintiff, downloaded the Copyrighted

Work and then uploaded the Copyrighted Work to the Infringing Websites, thus unlawfully

reproducing and distributing the Copyrighted Work, where the Copyrighted Work was then

publicly displayed without Plaintiff’s permission.
                                                 3
             Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 4 of 9



          16.    Upon information and belief, Defendants are each responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work.

          17.    The reproduction, distribution, and public display by Defendants of Plaintiff’s

Copyrighted Work is without Plaintiff’s authorization.

          18.    Defendants’ unauthorization reproduction, distribution, and public display of

Plaintiff’s Copyrighted Work is knowing and willful and in reckless disregard of Plaintiff’s

rights.

                                FIRST CLAIM FOR RELIEF
                               (Direct Copyright Infringement)

          19.    Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

          20.    The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

          21.    Plaintiff has sufficient rights, title and interest in and to the copyrights in the

Copyrighted Work to bring suit.

          22.    Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Corporate Defendant had access to the

Copyrighted Work prior to its use of the Copyrighted Work at the infringing website.

          23.    By its actions, as alleged above, Corporate Defendant has infringed and violated

Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing,

distributing and publicly displaying the Copyrighted Work.

          24.    Upon information and belief, Corporate Defendant’s infringement of Plaintiff’s

copyrights is willful and deliberate and Individual Defendant has profited at the expense of

Plaintiff.


                                                    4
          Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 5 of 9



        25.     As a direct and proximate result of Corporate Defendant’s infringement of

Plaintiff’s copyrights and exclusive rights in the Copyrighted Work, Plaintiff is entitled to

recover her actual damages resulting from Corporate Defendant’s uses of the Copyrighted Work

without paying a license fee, in an amount to be proven at trial.

        26.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Corporate Defendant’s profits from

the infringement of the Copyrighted Work, which amounts will be proven at trial.

        27.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

        28.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        29.     Corporate Defendant’s conduct has caused and any continued infringing conduct

will continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has

no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                  SECOND CLAIM FOR RELIEF
                               (Contributory Copyright Infringement)

        30.     Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        31.     Individual Defendants had either actual or constructive knowledge of the above-

described infringements and either induced, caused or materially contributed to the infringing

conduct described above.


                                                   5
          Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 6 of 9



       32.     Individual Defendant is directly responsible for the infringing conduct alleged

above and his foregoing acts of contributory infringement violate Plaintiff’s exclusive rights in

violation of the Copyright Act, 17 U.S.C. §501.

       33.     Upon information and belief, the foregoing acts of contributory infringement of

Plaintiff’s copyright are willful and deliberate and Individual Defendant has profited at the

expense of Plaintiff.

       34.     As a direct and proximate result of the contributory infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover her actual

damages resulting from Individual Defendants’ uses of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

       35.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Individual Defendants’ profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.

       36.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

       37.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

       38.     Individual Defendant’s conduct has caused and any continued infringing conduct

will continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has

no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.



                                                    6
          Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 7 of 9



                              THIRD CLAIM FOR RELIEF
                            (Vicarious Copyright Infringement)

        39.     Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        40.     As an alternative theory to its infringement claims above, Individual Defendant

had the right or ability to control the direct infringement described above.

        41.     As a result of Individual Defendant’s right or ability to supervise the direct

infringement described above, Individual Defendant could have prevented or stopped the direct

infringement but did not take any action to do so.

        42.     Individual Defendant had a direct financial interest in the reproduction,

distribution and public display of the Copyrighted Work and Individual Defendant benefitted

from that direct infringement.

        43.     As a direct and proximate result of Individual Defendant’s vicarious

infringement of Plaintiff’s exclusive rights in the Copyrighted Work, Plaintiff is entitled to

recover its actual damages resulting from Individual Defendant’s uses of the Copyrighted Work

without paying license fees, in an amount to be proven at trial.

        44.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Individual Defendant’s profits from

infringement of the Copyrighted Work, which amounts will be proven at trial.

        45.     In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Copyrighted Work, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

        46.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to


                                                   7
             Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 8 of 9



17 U.S.C. § 505.

        47.      Individual Defendant’s conduct has caused and any continued infringing conduct

will continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has

no adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.       A declaration that Defendants have infringed, either directly or indirectly,

Plaintiff’s copyrights in the Copyrighted Work under the Copyright Act;

        2.       A declaration that such infringement is willful;

        3.       An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

infringement of up to $150,000 for each copyright infringement of each of the Copyrighted

Work;

        4.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful infringement;

        5.       Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;

        6.       Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

sums;

        7.       Permanently enjoining Defendants, their employees, agents, officers,

directors, attorneys, successors, affiliates, subsidiaries and assigns, and all those in active

concert and participation with Defendants, from directly or indirectly infringing Plaintiff’s
                                                   8
             Case 1:19-cv-08847-VSB Document 12 Filed 03/25/20 Page 9 of 9



 copyrights or continuing to market, offer, sell, dispose of, license, lease, transfer, public

 display, advertise, reproduce, develop or manufacture any works derived or copied from

 the Plaintiff’s Copyrighted Work or to participate or assist in any such activity; and

        8.       For such other and further relief as the Court may deem just and proper.


                                          JURY DEMAND

       Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




 Dated: March 25, 2020
                                                Respectfully submitted,



                                                By: /s/ R. Terry Parker
                                                R. Terry Parker, Esquire
                                                RATH, YOUNG & PIGNATELLI, P.C.
                                                120 Water Street, Second Floor
                                                Boston, MA 02109
                                                Telephone: (603) 226-2600
                                                Email: rtp@rathlaw.com

                                                Attorneys for Plaintiff
                                                Lisa Corson




                                                   9
